
	
		I
		111th CONGRESS
		1st Session
		H. R. 3766
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Mr. Frank of
			 Massachusetts (for himself, Ms.
			 Waters, Mr. Kanjorski,
			 Ms. Velázquez,
			 Mr. Cardoza,
			 Mr. Fattah, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To use amounts made available under the Troubled Assets
		  Relief Program of the Secretary of the Treasury for relief for homeowners and
		  affordable rental housing.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street TARP Act of
			 2009.
		2.Housing Trust
			 Fund
			(a)Use of TARP
			 FundsUsing the authority
			 available under sections 101(a) and 115(a) of division A of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary
			 of the Treasury shall transfer to the Secretary of Housing and Urban
			 Development $1,000,000,000, and the Secretary of Housing and Urban Development
			 shall credit such amount to the Housing Trust Fund established under section
			 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4568) for use in accordance with such section.
			(b)Tenant rent
			 contributionSubparagraph (A)
			 of section 1338(c)(7) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4568(c)(7)(A)) is amended by inserting before
			 the semicolon the following: ; and except that all rental housing
			 dwelling units shall be subject to legally binding commitments that ensure that
			 the contribution toward rent by a family residing in a dwelling unit shall not
			 exceed 30 percent of the adjusted income of such family.
			3.Emergency
			 mortgage relief
			(a)Use of TARP
			 fundsUsing the authority
			 available under sections 101(a) and 115(a) of division A of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5211(a), 5225(a)), the Secretary
			 of the Treasury shall transfer to the Secretary of Housing and Urban
			 Development $2,000,000,000, and the Secretary of Housing and Urban Development
			 shall credit such amount to the Emergency Homeowners’ Relief Fund, which such
			 Secretary shall establish pursuant to section 107 of the Emergency Housing Act
			 of 1975 (12 U.S.C. 2706), as such Act is amended by this section, for use for
			 emergency mortgage assistance in accordance with title I of such Act.
			(b)Reauthorization
			 of emergency mortgage relief programTitle I of the Emergency
			 Housing Act of 1975 is amended—
				(1)in section 103 (12
			 U.S.C. 2702)—
					(A)in paragraph
			 (2)—
						(i)by
			 striking have indicated and all that follows through
			 regulation of the holder and insert have
			 certified;
						(ii)by striking (such as the volume of
			 delinquent loans in its portfolio); and
						(iii)by
			 striking , except that such statement and all that follows
			 through purposes of this title; and
						(B)in paragraph (4),
			 by inserting or medical conditions after adverse economic
			 conditions;
					(2)in section 104 (12
			 U.S.C. 2703)—
					(A)in subsection (b),
			 by striking the lesser of $250 per month or; and
					(B)in subsection (d),
			 by inserting before the period at the end the following: , except that
			 such interest rate may exceed such maximum rate but only as necessary to comply
			 with rules under a program operated by a State that otherwise complies with
			 program rules under this title;
					(3)in section 105 (12 U.S.C. 2704)—
					(A)by striking
			 subsection (b);
					(B)in subsection
			 (e)—
						(i)by
			 inserting and emergency mortgage relief payments made under section
			 106 after insured under this section; and
						(ii)by
			 striking $1,500,000,000 at any one time and inserting
			 $2,000,000,000;
						(C)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively;
			 and
					(D)by adding at the
			 end the following new subsection:
						
							(e)The Secretary shall establish underwriting
				guidelines or procedures to allocate amounts made available for loans and
				advances insured under this section and for emergency relief payments made
				under section 106 based on the likelihood that a mortgagor will be able to
				resume mortgage payments, pursuant to the requirement under section
				103(5).
							;
					(4)in section
			 107—
					(A)by striking
			 (a); and
					(B)by striking
			 subsection (b);
					(5)in section 108 (12
			 U.S.C. 2707), by adding at the end the following new subsection:
					
						(d)The Secretary may allow funds to be
				administered by a State through an existing program that complies with program
				rules under this
				title.
						;
				(6)in section 109 (12
			 U.S.C. 2708)—
					(A)in the section
			 heading, by striking authorization and;
					(B)by striking
			 subsection (a);
					(C)by striking
			 (b); and
					(D)by striking
			 1977 and inserting 2011;
					(7)by striking sections 110, 111, and 113 (12
			 U.S.C. 2709, 2710, 2712); and
				(8)by redesignating
			 section 112 (12 U.S.C. 2711) as section 110.
				4.Reducing TARP
			 authorization limit to offset costsParagraph (3) of section 115(a) of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5225) is amended by
			 striking $1,259,000,000 and inserting
			 2,259,000,000.
		
